The opinion of the court was delivered by
Swayze, J.
This is a quo warranto. The relator seeks to oust the incumbent from the office of commissioner of assessment of taxes in Paterson.
Uie relator was appointed under the authority of the act of April 3d, 1889, for five years and until his successor should be appointed and qualify. Comp. Stmi., p. 5148, § 86. By the act of 1920 (Pamph. L., p. 42), his term was extended until the 30th day of June next following the date his term would have terminated. That is, in this case, until the 30th day of June, 1922.
On June 19th, 1922, the mayor of Paterson appointed Ryan a memiber of the board of tax assessors, for.five years, beginning July 1st, 1922, and on- June 22d, 1922, the board of finance of Paterson consented to the appointment of Ryan and confirmed the same, whereupon he took the oath and assumed to discharge the duties of the office.
*323Tlie real question raised in the case is whether the mayor and board of finance, existing under the act of 1907 (Comp. Slat., p. 635, § 172), had authority to appoint a commissioner of assessment of taxes of the city of Paterson. The act of 1907 is one of three acts passed the same year. Pamph. L., p. 89; Comp. Stat., p. 635; Pamph. p., p. 114; Comp. Stat., p. 638; Pamph. P., p. 79; Comp. Stat., p. 2358, § 131. The legislation was intended to' provide a new city government for Paterson and their constitutionality was sustained in McCarter v. McKelvey, 78 N. J. L. 3.
The second section of the first statute above cited provides “the said hoard [board of finance] shall be in the place of and be substituted for, and shall be invested with all the powers and duties now exercised by any hoard of finance, finance committee of any board of aldermen or common council in any such city in virtue of any law of this state in regard to the control and management of the finances of such city, the levying of taxes and fixing the annual tax or tax levy or tax ordinance of such city, and the collection of taxes and assessments.”
We need quote no further. It is entirely clear that the object of this act was to substitute the new board of finance for the hoard of aldermen theretofore existing under the charter of Paterson in all matters relating to the financial affairs of the city, including the appointment of commissioner of assessments.
The defendant is therefore entitled to judgment on the demurrer.